Order dismissing the indictment under section 668 of the Code of Criminal Procedure unanimously reversed, the order on the motion to reconsider modified to reinstate the indictment, in each instance on *725the law and on the facts, the indictment reinstated, and the ease remitted to the County Court for trial. On the facts of this ease no prejudice to defendant was shown to have resulted from the six-month delay in bringing the proceeding to trial. While the original affidavit submitted by the District Attorney was insufficient to explain or excuse the delay, the defect was cured on the motion for reconsideration. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.